UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1628


DEBRO SIDDIQ ABDUL-AKBAR,

                  Plaintiff – Appellant,

          v.

GARY SAVAGE; ANTHONY COATES; CORNELIOUS HARRISON; ROBERT
TELLER; KIMBERLY HORSLEY; SHARON LA RHUE; MIKE DAVIS; JOHN
R. KAYE; HOUSING AUTHORITY OF BALTIMORE; AFSCME LOCAL 647,
and all other Persons who are found to have a hidden hand in
the acts described within, et al,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:08-cv-00542-WMN)


Submitted:     October 14, 2008            Decided:   November 12, 2008


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Debro Siddiq Abdul-Akbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Debro Siddiq Abdul-Akbar seeks to appeal the district

court’s order dismissing his complaint without prejudice.                This

court   may    exercise     jurisdiction    only   over   final   orders,   28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              The order

Abdul-Akbar seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.              See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th

Cir. 1993).      Accordingly, we deny his motion for appointment of

counsel and dismiss the appeal for lack of jurisdiction.                    We

dispense      with   oral    argument   because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                        2